          Case 1:19-cv-02835-DLF Document 5 Filed 10/09/19 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 AMERICAN IMMIGRATION LAWYERS
 ASSOCIATION,
              et al.

                    Plaintiffs,                    Case No. 1:19-cv-02835-DLF

        v.                                         Judge Friedrich

 KENNETH CUCCINELLI,
 ACTING DIRECTOR, U.S. CITIZENSHIP
 AND IMMIGRATION SERVICES,
               et al.


                    Defendants.




       MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
        PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER
                                       INTRODUCTION

       Nearly two months ago, on August 14, 2019, the Department of Homeland Security

(“DHS”) published Inadmissibility on Public Charge Grounds (“Rule”) in the Federal Register.

See 84 Fed. Reg. 41292. This Rule adopts regulations regarding the public charge ground of

inadmissibility, a determination that Congress has long required DHS to make in connection with

certain discretionary immigration benefits such as admission or adjustment of status. See 8 U.S.C.

§ 1182(a)(4). The most recent statutory iteration of the public charge ground of inadmissibility is

found in the 1996 Illegal Immigration Reform and Responsibility Act. A person determined “likely

at any time to become a public charge” is not admissible or able to access the immigration benefits

to which the statute applies. 8 U.S.C. § 1182(a)(4). The Rule also imposes a public benefits

condition on those seeking to extend their nonimmigrant stay or change their nonimmigrant status.

The Rule’s stated effective date is October 15, 2019.

       In connection with the Rule, DHS is publishing both new and revised versions of several
          Case 1:19-cv-02835-DLF Document 5 Filed 10/09/19 Page 2 of 16




forms applicants file for discretionary immigration benefits. These include the Form I-129

(Petition for a Nonimmigrant Worker), I-485 (Application to Register Permanent Residence or

Adjust Status), I-539 (Application to Extend/Change Nonimmigrant Status), I-864 and I-864EZ

(Affidavit of Support under Section 213A of the INA), I-944 (Declaration of Self-Sufficiency), I-

945 (Public Charge Bond), and Form I-356 (Request for Cancellation of Public Charge Bond).

DHS will use these forms once the Rule is effective, and old versions of these forms—used for the

nonbinding interim field guidance previously in effect, see 64 Fed. Reg. 28689 (May 26, 1999)—

will no longer be used, because they will no longer be current.

       On October 4, 2019, OMB-approved versions of the new forms became publicly available

at www.regulations.gov. The only changes that will be made to these forms between now and their

official publication on the USCIS website, scheduled for October 9, 2019, is that watermarks will

be removed, different fonts may be used, a version date of October 15, 2019 will be added, and

the final forms will be rendered accessible to persons with disabilities. Notwithstanding their

access to the near-final versions of these forms and the imminent publication of the final versions

of the forms, Plaintiffs—a Portland, Oregon law firm and a national organization of immigration

lawyers—seek an emergency injunction delaying the effective date of the Rule in its entirety for

60 days. No such relief is warranted.1

                                  STANDARD OF REVIEW

       To secure a temporary restraining order, a plaintiff must establish the same elements

necessary for a preliminary injunction. Experience Works, Inc. v. Chao, 267 F. Supp. 2d 93, 96

(D.D.C. 2003) (“The same standards apply for both temporary restraining orders and preliminary

injunctions.”). Preliminary relief “is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v.


1
  In light of the acute time constraints on this filing—which include the religious holiday of Yom
Kippur beginning at sundown on October 8, 2019—Defendants will primarily address the issues
raised by the Court in its October 7, 2019 Minute Order: standing and irreparable harm. Defendants
maintain, however, that Plaintiffs are not likely to succeed on the merits and do not through this
limited filing waive any right to further challenge the merits of Plaintiffs’ claims.


                                                2
          Case 1:19-cv-02835-DLF Document 5 Filed 10/09/19 Page 3 of 16




Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (citation omitted); see Cobell v. Norton, 391

F.3d 251, 258 (D.C. Cir. 2004). An interim injunction is “never awarded as of right,” Winter v.

Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008), and “a plaintiff seeking a preliminary injunction

must establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm

in the absence of preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in in the public interest.” Id. at 20, 24. A plaintiff cannot prevail without some

showing on each of those factors. See id. at 23-24, 31-32 (holding that “proper consideration of”

balance of equities and public interest “alone requires denial of the requested injunctive relief” and

thus finding no need to address likelihood of success).2

       To obtain preliminary relief, a party must show, among other things, “a substantial

likelihood of success on the merits.” Mills v. District of Columbia, 571 F.3d 1304, 1308 (D.C. Cir.

2009) (internal quotation marks omitted). “In this context, the ‘merits’ on which plaintiff must

show a likelihood of success encompass not only substantive theories but also establishment of

jurisdiction.” Obama v. Klayman, 800 F.3d 559, 565 (D.C. Cir. 2015).

                                           ARGUMENT

I.      Plaintiffs Lack Standing and Therefore Have Not Established a Likelihood of
        Success on Their Claims.

       A. Plaintiff AILA Lacks Standing.

       As the party invoking federal jurisdiction, AILA “bears the burden” of establishing that

standing exists. Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014). To establish Article




2
  The D.C. Circuit “has, in the past, followed a ‘sliding scale’ approach to evaluating preliminary
injunctions . . . . The continued viability of the sliding scale approach is highly questionable,
however, in light of the Supreme Court’s holding in Winter . . . .” Singh v. Carter, 185 F. Supp.
3d 11, 16 (D.D.C. 2016) (citing In re Navy Chaplaincy, 738 F.3d 425, 428 (D.C. Cir. 2013)); see
also Davis v. Pension Benefit Guarantee Corp, 571 F.3d 1288, 1295-96 (D.C. Cir. 2009)
(Kavanaugh, J., concurring). Plaintiffs nevertheless contend that the sliding scale approach should
be used, relying on authority that predates In re Navy Chaplaincy. See Mot. at 9 (citing CityFed
Fin. Corp. v. Office of Thrift Supervision, 58 F.3d 738, 747 (D.C. Cir. 1995); Davis at 1291-92).


                                                  3
            Case 1:19-cv-02835-DLF Document 5 Filed 10/09/19 Page 4 of 16



III standing, AILA must show (1) an “injury in fact,” (2) a sufficient “causal connection between

the injury and the conduct complained of,” and (3) a “likel[ihood]” that the injury “will be

redressed by a favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).

“The law of Article III standing, which is built on separation-of-powers principles, serves to

prevent the judicial process from being used to usurp the powers of the political branches.” Clapper

v. Amnesty, Int’l, 568 U.S. 398, 408 (2013).

          AILA seeks to proceed on an “organizational” standing theory. See Compl. at ¶¶ 6-7, ECF

No. 1. Establishing organizational standing to sue in its own right generally requires an

organization to allege that “the defendant’s conduct perceptibly impaired [its] ability to provide

services;” the “defendant’s conduct” must have caused “an inhibition of the [the organization’s]

daily operations.” Food & Water Watch, Inc. v. Vilsack, 808 F.3d 905, 919 (D.C. Cir. 2015). The

organization “must allege more than a frustration of its purpose,” and it “does not suffer an injury

in fact where it expend[s] resources to educate its members and others unless doing so subjects the

organization to operational costs beyond those normally expended.” Id. at 919-20. The

organization must also have “used its resources to counteract [the] harm” to its pre-existing

activities, id. at 919, and the alleged harm must be “more than simply a setback to the

organization’s abstract social interests.” Havens Realty Corp. v. Coleman, 455 U.S. 363, 379

(1982).

          Under these standards, AILA has not suffered an injury sufficient to satisfy Article III’s

requirements. AILA claims that the fact that the final versions of these forms are not yet ready is

interfering with its “daily activity and interest in advising, serving, and educating its member-

attorneys with appropriate guidance and information on immigration laws and regulations.”

Compl. ¶ 7. Yet AILA has available to it all of the content that will appear in the final forms, the




                                                  4
          Case 1:19-cv-02835-DLF Document 5 Filed 10/09/19 Page 5 of 16



instructions for how to complete those forms, and the text of the new Rule and the regulations it

adopts, providing AILA with an ample basis to “[a]dvise,” “serv[e], “and “educat[e] its member-

attorneys.” Id. And although AILA describes several purported harms that it has experienced, see

Compl. ¶¶ 8-11, it provides no explanation as to why these harms could not have been avoided by

the simple expedient of waiting for the release of the forms on www.regulations.gov, which

occurred on October 4, 2019, ten full days in advance of the effective date of the Rule. The fact

that AILA wished to begin its activities sooner, and thereby chose to incur costs that could have

been avoided had it waited, is the type of self-inflicted injury that does not suffice for standing.

See Food & Water Watch, 808 F.3d at 919.

        The injuries identified by AILA are also not redressable by the Court. Because the forms

are now available, AILA has everything it needs to “prepar[e] affected members,” “advis[e]

members,” “creat[e] new resources and materials,” and “train[] staff.” Compl. ¶ 10. To the extent

that AILA voluntarily chose to incur costs by accelerating some of these activities before release

of the forms, an order by the Court delaying the effective date of the Rule, or mandating that the

agency accept outdated forms, would not undo these harms. AILA has therefore also failed to

satisfy redressability.

        B. Plaintiff Parrilli Renison Also Lacks Standing.

        Parrilli Renison is a “two-person law firm,” ECF No. 2-2 at ¶ 11, and describes its harms

as involving its advance preparation of “scores of . . . applications” for which its lawyers “are still

managing the remaining details in order to file.” Id. at ¶ 13. The forms, however, are not the Rule.

Plaintiffs acknowledge that they have had the Rule since August 14, 2019, and were familiar with

the proposed requirements of that Rule since the issuance of a Notice of Proposed Rulemaking

(“NPRM”) a year ago, on October 10, 2018. See ECF No. 2-1 at 6. It is the Rule that contains the




                                                  5
          Case 1:19-cv-02835-DLF Document 5 Filed 10/09/19 Page 6 of 16



“criteria by which USCIS determines whether an applicant for admission or adjustment of status

is likely to become a ‘public charge,’ the Rule that governs the “weighted ‘totality of

circumstances’ test,” and sets forth the “array of factors” considered in those determinations. Id.

at 6-7; see generally Rule, 84 Fed. Reg. 41292 et seq. The forms are principally ministerial

documents that are the means to collect the information required by relevant statutes and DHS’s

regulations, including the Rule. That Plaintiffs have had access to the Rule for nearly two months

greatly diminishes any harm to the firm related to the release of the forms on www.regulations.gov

on October 4, 2019. The firm’s declaration—executed that same date—does not explain why, with

the new forms now in hand, the firm cannot prepare for the effective date of October 15, 2019, and

file applications after that date as any “remaining details” become available.

       Although the law firm identifies some costs it apparently incurred in completing old

versions of the forms, it does not explain why it necessarily had to incur these costs.3 It cannot

come as a surprise that new forms will be needed as of October 15, 2019; the Rule itself explains

that several new forms will be created and a number of old forms will be revised to collect the

expanded information required by the Rule. 84 Fed. Reg. 41493-41500. By October 15, 2019, the

fact of the Rule’s effective date and the types of information the Rule will require will have been

known for sixty days. And to the extent the particular applications that the law firm is working on

will not be ready before October 15, 2019, any harm from having to redo the form is self-inflicted:

the firm could have collected appropriate information and waited to complete the forms until the

new forms were available. The firm identifies no reason why these applications must be filed on

the outdated versions of USCIS forms, instead of on the new forms.




3
 Plaintiffs also do not explain why their alleged purely economic harms require an equitable as
opposed to a legal remedy.


                                                 6
          Case 1:19-cv-02835-DLF Document 5 Filed 10/09/19 Page 7 of 16



       To be sure, the firm does identify a single applicant who “is leaving the country Tuesday,”

for whom it is “rushing to get [the] I-485 (as well as her husband’s and child’s [I-485]) filed before

she leaves.” ECF No. 2-2 at ¶ 13. But that case only illustrates the problem with the firm’s standing

claims. On the one hand, if the firm was able to get this applicant’s application package filed today,

Tuesday, then the old form would be the appropriate vehicle and there would be no harm that

Plaintiff’s requested emergency injunction would remedy. On the other hand, if the firm does not

have this applicant’s forms ready to file until after the October 15, 2019 effective date of the Rule,

then the injury is self-inflicted: final preparation of the applicant’s forms should have awaited the

applicant’s return (presumably after October 15, 2019), by which time the firm should reasonably

have anticipated that only new forms would be available. In short, the law firm’s purported injuries

amount to the ordinary time pressures of legal practice, compounded by self-inflicted harms from

its voluntary decisions to complete forms that DHS had announced would only be accepted

through a set end-date.

II.    Plaintiffs Have Not Met Their Burden of Demonstrating Irreparable Harm.

       Preliminary relief “is ‘an extraordinary remedy that may only be awarded upon a clear

showing that the plaintiff is entitled to such relief.’” Guedes v. BATFE, 920 F.3d 1, 10 (D.C. Cir.

2019) (quoting Winter v. NRDC, 555 U.S. 7, 22 (2008)). Plaintiffs “bear the burden of persuasion

in seeking preliminary relief” and “must establish that: (1) they are ‘likely to succeed on the

merits’; (2) they are ‘likely to suffer irreparable harm in the absence of preliminary relief’; (3) the

‘balance of equities’ tips in their favor; and (4) ‘an injunction is in the public interest.’” Id.

“[I]rreparable injury is the sine qua non for obtaining a preliminary injunction,” Cal. Ass’n of

Private Postsecondary Schs. v. DeVos (CAPPS), 344 F. Supp. 3d 158, 165 (D.D.C. 2018), and

“the D.C. Circuit ‘has set a high standard for irreparable injury.’” Id. at 170 (quoting Chaplaincy




                                                  7
          Case 1:19-cv-02835-DLF Document 5 Filed 10/09/19 Page 8 of 16



of Full Gospel Churches v. England, 454 F.3d 290, 297 (D.C. Cir. 2006)). “A prospective injury

that is sufficient to establish standing . . . does not necessarily satisfy the more demanding burden

of demonstrating irreparable injury.” Id. Instead, the “injury must be unrecoverable; it must be

‘both certain and great; [and] it must be actual and not theoretical.’” Id. (alteration in original)

(quoting Wis. Gas. Co. v. Fed. Energy Regulatory Comm’n, 758 F.2d 669, 674 (D.C. Cir. 1985)).

       Both Plaintiffs have failed to properly allege, much less establish, that they have

associational standing and therefore they cannot meet the elevated requirement of irreparable harm

for injuries they allege in a representational capacity. To establish third party standing, a Plaintiff

must establish that it is an association and that “(1) at least one of its members would have standing

to sue in his own right; (2) the interest it seeks to protect is germane to its purpose; and (3) neither

the claim asserted nor the relief requested requires the member to participate in the lawsuit.” Ctr.

for Biological Diversity v. EPA, 861 F.3d 174, 182 (D.C. Cir. 2017). To the extent Plaintiff Parrilli

Renison alleges that it is representing injuries to its clients who seek immigration benefits, see

Mot. at 18, 20, it has not demonstrated, nor could it demonstrate, that it is a membership

organization or the functional equivalent thereof. See Fund Democracy, LLC v. SEC, 278 F.3d 21,

25-26 (D.C. Cir. 2002). Thus Parrilli Renison cannot rely on a theory of associational standing.

See id. However, even if Parrilli Renison had alleged that the clients of its law firm had indicia of

organizational membership, it has not alleged or established that any of its clients has standing to

sue in his or her own right. Ctr. for Bio. Div., 861 F.3d at 182; see also Summers v. Earth Island

Inst., 555 U.S. 488, 498 (2009). To the extent AILA alleges harms to its members as a basis for

irreparable injury, its claims fail for the same reason. The only member AILA has identified is

Parilli Renison, and as discussed supra, Parrilli Renison has neither standing based on injuries to

itself nor associational standing based on injuries to its clients. See Summers, 555 U.S. at 498




                                                   8
          Case 1:19-cv-02835-DLF Document 5 Filed 10/09/19 Page 9 of 16



(Precedent “require[s] plaintiff-organizations to make specific allegations establishing that at least

one identified member had suffered or would suffer harm.”).

        The alleged direct harms to plaintiffs are also insufficient to meet the elevated irreparable

harm standard. As discussed supra, they do not establish standing and therefore cannot meet the

elevated standard of demonstrating irreparable harm. Even if these alleged direct harms could

satisfy the standing inquiry, however, they are neither “significant,” nor “unrecoverable,” and

therefore do not satisfy the irreparable harm standard. CAPPS, 344 F. Supp. 3d at 170.

        First, Plaintiffs allege that because Defendants have not published the final versions of the

new application forms sufficiently in advance, “eligible applicants, petitioners, and their

representatives will lose the statutory right to file applications for immigration benefits.” Mot. at

20.4 However, as discussed supra, if there is such a right for individual applicants,5 neither Plaintiff

has established standing to bring such claims on their behalf. Conversely, there is no statutory right

for “representatives,” i.e., immigration attorneys, to file applications for adjustment of status. See

8 U.S.C. § 1255(a). The relevant interpreting regulations give individual aliens the right to be

represented by an attorney or other accredited representative in the preparation and submission of

their applications and bestow no separate right on such attorneys or representatives themselves.

See 8 C.F.R. § 103.2(a)(3). Even if the Court were to find that any delay by Defendants in



4
  Plaintiffs do not fully explain this contention, but they appear to be suggesting that they are
impermissibly stripped of a statutory right by the slight practical delay in submitting applications
in accordance with that statute caused by the time necessary to complete new forms which will
become available on or before the effective date of the Rule.
5
  The relevant statutory section states that the Attorney General, whom the Secretary of the
Department of Homeland Security has substituted, “may” adjust the status of an individual alien
“in his discretion and under such regulations as he may prescribe” if that individual alien makes
an application, is eligible for a visa and admissible for permanent residence, and a visa is available
to him. 8 U.S.C. § 1255(a). Thus the statute permits but does not entitle any particular individual
alien to make an application. However, because there are no individual plaintiffs and the Plaintiffs
do not have standing to bring suit on behalf of individuals, the Court need not pass on this issue.


                                                   9
         Case 1:19-cv-02835-DLF Document 5 Filed 10/09/19 Page 10 of 16



producing the revised application forms affected a statutory right of individual aliens, which it

should not for the reasons described supra, such delay cannot be a cognizable harm to Plaintiffs

and therefore cannot satisfy the irreparable harm standard. For the same reasons, Plaintiffs’ claim

that the delay in publishing the new forms violates their constitutional right to Due Process, Mot.

at 17-18, cannot establish irreparable harm. Whether or not individual aliens have Due Process

rights under the statutes and regulations identified by Plaintiffs, it is clear that these sections do

not create any freestanding rights to immigration attorneys or organizations.

       Plaintiff Parrilli Renison alleges only amorphous economic harms to its business. First,

even “unrecoverable economic losses do not automatically constitute irreparable harm, but instead

must be sufficiently severe to warrant emergency relief.” Save Jobs USA v. DHS, 105 F. Supp. 3d

108, 115 (D.D.C. 2015). “[E]ven where the United States is the defendant, ‘a plaintiff must

establish that the economic harm is so severe as to cause extreme hardship to the business,’” in

order to satisfy the irreparable harm standard. CAPPS, 344 F. Supp. 3d at 171 (quoting Coal. for

Common Sense in Gov’t Procurement v. United States, 576 F. Supp. 2d 162, 168 (D.D.C. 2008)).

The declarant in Plaintiffs’ Exhibit A states without any explanation that Parrilli Renison will lose

between $25,000 and $50,000 as a result of the change in Defendants’ forms. Renison Decl. ¶ 11.

However, there is no basis in the record on which the Court can judge the reason such costs will

allegedly be incurred, the likelihood of that alleged harm, or whether such a loss would constitute

extreme hardship to the business. Plaintiffs have therefore not carried their burden to establish

sufficient harm.

       Second, the harm Plaintiffs allege to Parrilli Renison is factually unsupported. Their claims

rely primarily on the idea that the costs Parrilli Renison has so far incurred in the preparation of

the previous versions of the forms for clients currently seeking adjustment will all be wasted if




                                                 10
         Case 1:19-cv-02835-DLF Document 5 Filed 10/09/19 Page 11 of 16



they are required to complete the new forms for those clients. Mot. at 10. But the new forms, as

Plaintiffs are no doubt aware from reviewing the draft versions, require the same information as

the old forms plus additional information about similar topics. See Ex. 1-6 (old and new versions

of relevant forms). There is no basis for Plaintiffs’ claims that delay in publishing the new forms

will cause them to “drop all their well-prepared petitions in the waste basket and start anew at great

cost and delay.” Mot. at 23. Plaintiffs’ prior efforts to collect and process all of the information

required for the previous version will necessarily form the basis of Plaintiffs’ responses to the more

inclusive new versions. See Mot. at 8-9. Moreover, as discussed supra, if Plaintiffs did incur any

costs in preparing these old versions that would not have been equally necessary to complete the

new versions, it was a result of their own unnecessary decisions to attempt to complete applications

with insufficient time to file them before the effective date of the Rule.6

       Plaintiff AILA also has not established that it has organizational standing to bring suit, see

supra, and therefore, by definition, its alleged injuries cannot satisfy the more demanding

irreparable harm standard. AILA asserts that it has diverted resources from other priorities to

advise and educate members concerning the implications of the new immigration form

requirements. See Mot. at 5; Bless Aff. ¶¶ 3, 13. But such legal advice and education is AILA’s

primary function, and so this does not amount to an injury. See, e.g., Envtl. Working Grp. v. United

States FDA, 301 F. Supp. 3d 165, 172-73 (D.D.C. 2018) (“Plaintiffs allege that they have diverted

resources to focus on this issue [but] they do not allege that these expenditures constituted




6
 Parrilla Renison states repeatedly that it takes between 4 and 8 weeks to process applications.
The Rule was published on August 14th, seven weeks prior to the filing of this motion, and it
would have been apparent to any immigration attorney that the new requirements would require
an overhaul to the existing system requirements. Additionally the USCIS form webpages, which
Plaintiffs refer to in their declarations, indicated from August 21, 2019 that the old forms would
no longer be accepted as of October 15, 2019.

                                                 11
         Case 1:19-cv-02835-DLF Document 5 Filed 10/09/19 Page 12 of 16



‘operational costs beyond those normally expended.’” (quoting Food & Water Watch, 808 F.3d at

920)). AILA’s “educational efforts [do not] suffice” to demonstrate a frustration of mission

“because this type of work is exactly what [this] organization[] always do[es].” Id. at 172. Thus,

even accepting Plaintiffs allegations as true, they have not alleged that AILA will suffer any

cognizable harm in the absence of preliminary injunctive relief and cannot satisfy the irreparable

harm standard.

       Even if this Court were to find standing on the basis of the harms AILA alleges it has

already incurred, those harms would not satisfy the irreparable harm standard. For that, Plaintiffs

must establish that there is sufficiently certain, great, and unrecoverable future harm to justify

preliminary relief, see CAPPS, 344 F. Supp. 3d at 170, and cannot rely on past injuries. See In re

Navy Chaplaincy, 697 F.3d 1171, 1175 (D.C. Cir. 2012). However, AILA’s alleged diversion of

resources and frustration of mission are nevertheless primarily retrospective. See Mot. at 6, 11.

AILA’s costs in creating educational resources for its membership and advocacy efforts to

Defendants to publish new versions of the form cannot be considered for purposes of assessing

future irreparable harm.

       Moreover, Plaintiffs’ brief and AILA’s own supporting declaration suggests that any future

harms to AILA would be neither significant nor irreparable because they will naturally be resolved

by the passage of (a short amount of) time. AILA alleges that it has been frustrated in its mission

to provide legal advice to its members and has been required to divert resources to preparing such

advice because it did not have the ability in advance to familiarize itself with the new forms. See

Mot. at 5-6. However, as Plaintiffs acknowledge, the forms are forthcoming and AILA will be able

to familiarize itself with their requirements over some brief future period such that it will no longer

be impaired in the provision of its services. Indeed, AILA’s declarant specifically stated that its




                                                  12
         Case 1:19-cv-02835-DLF Document 5 Filed 10/09/19 Page 13 of 16



“harm would be entirely mitigated” if Defendants allowed the old forms to be used for 60 days

after publication of the new forms because this would allow AILA “to advise and educate [its

members] how to comply with the immigration law and regulations.” Bless Aff. ¶¶ 15-16. But the

time necessary for AILA to familiarize itself with the new forms, to the extent any is necessary

given that the draft forms are already available, will pass regardless of whether or not Defendants

briefly allow the old forms to be used. Plaintiffs therefore have failed to demonstrate that the

particular harms alleged are irreparable.

        Finally, the Plaintiffs have clearly failed to meet their burden to establish that their alleged

harms are irremediable. Plaintiffs make no allegations in support of that claim but rather state in a

single purely conclusory paragraph that they have no adequate remedy at law. Mot. at 21. This

type of bald assertion cannot sustain Plaintiffs’ burden.

III.    The Balance of Hardships and the Public Interest Do Not Favor Injunction

        Even if Plaintiffs had made a sufficient show of either likelihood of success on the merits

or likelihood of irreparable injury, which they have not done, they would still be obligated to make

a satisfactory showing both that the balance of equities tips in their favor and that the public interest

favors injunction. See Winter, 555 U.S. at 20. These two factors merge when the Government is a

party, Guedes, 920 F.3d at 10, and the Plaintiffs have not made a sufficient showing to meet either

one.

        First, the equities counsel against granting a temporary restraining order in this case.

Although the factors a court considers in determining whether a TRO should be entered are the

same as those considered for a preliminary injunction, the purpose of a TRO is only to maintain

the status quo until briefing and a hearing for a preliminary injunction can take place. See, e.g.,

Bradshaw v. Veneman, 338 F. Supp. 2d 139, 141 (D.D.C. 2004). Plaintiffs had ample time to file




                                                   13
         Case 1:19-cv-02835-DLF Document 5 Filed 10/09/19 Page 14 of 16



their suit and move for relief in time to allow for regular preliminary injunction briefing and

hearing prior to the effective date of the regulation, and they have needlessly manufactured the

emergency they claim to face. Indeed, the Rule was published on August 14, 2019, and seven other

suits for preliminary injunctive relief were timely filed in various jurisdictions challenging it.7

Even if Plaintiffs should argue that they could not file their suit in a timelier manner because they

were waiting for Defendants to publish the final forms, several assertions in their complaint belie

this argument.

       For one, according to Plaintiff Parrilli Renison, applications require four to eight weeks to

complete, Mot. at 8, so when the new versions of the forms were not available within weeks of

when the Rule was published (August 14, 2019), Plaintiffs could have filed their suit. For another,

according to Plaintiffs, Mot. at 2, even if the final forms had been published on the date of the

filing of their complaint, October 4, 2019, it would have been too late and they would suffer the

same injuries. Thus, Plaintiffs clearly waited beyond the point where they knew they would

allegedly be injured to file their suit and unnecessarily manufactured what they believe to be an

emergency. For these reasons, equity disfavors the imposition of the extraordinary relief of a

temporary restraining order. See, e.g., Jack’s Canoes & Kayaks, LLC v. National Park Serv., 933

F. Supp. 2d 58, 81 (D.D.C. 2013); Open Top Sightseeing USA v. Mr. Sightseeing, LLC, 48 F. Supp.

3d 87, 90 (D.D.C. 2014) (“Courts have found that [a]n unexcused delay in seeking extraordinary

injunctive relief may be grounds for denial because such delay implies a lack of urgency and




7
 See California v. Dep’t of Homeland Security, Case No. 19-cv-4975 (N.D. Cal.); City and
County of San Francisco v. U.S. Citizenship and Immigration Servs., Case No. 19-cv-4717 (N.D.
Cal.); La Clinica de la Raza v. Trump, Case No. 19-cv-4980 (N.D. Cal.); Washington v. Dep’t of
Homeland Security, Case No. 19-cv-5210 (E.D. Wash.); New York v. Dep’t of Homeland
Security, Case No. 19-cv-7777 (S.D.N.Y.); Make the Road v. Cuccinelli, Case No. 19-cv-7933
(S.D.N.Y); Casa de Maryland v. Trump, Case No. 19-cv-2715 (D. Md.).

                                                 14
         Case 1:19-cv-02835-DLF Document 5 Filed 10/09/19 Page 15 of 16



irreparable harm . . . particularly where the party seeking an injunction ha[s] knowledge of the

pending nature of the alleged irreparable harm.”); AARP v. U.S. EEOC, 226 F. Supp. 3d 7, 22

(D.D.C. 2016); Mylan Pharm., Inc. v. Shalala, 81 F. Supp. 2d 30, 44 (D.D.C. 2000).

       Plaintiffs further argue that the balance of equities tips in their favor because they have

incurred costs relying on the old versions of the forms to prepare applications and because there is

a statutory right to file applications, whereas Defendants not only would not be harmed but would

actually benefit from the delay. Mot. at 23. As discussed supra, Plaintiffs’ allegations are not

cognizable harms and they therefore have no weight in the balance. Conversely, there can be no

doubt that the Defendants have a substantial interest in administering the national immigration

system, a solely federal prerogative, according to the expert guidance of the responsible agencies

as contained in their regulations, and that the Defendants will be harmed by an impediment to

doing so. Quite obviously, Defendants have made the assessment in their expertise that the “status

quo” referred to by Plaintiffs is insufficient or ineffective to serve the purposes of proper

immigration enforcement. Therefore, imposing the extraordinary remedy of a preliminary

injunction and requiring the prior practice to continue before a determination on the merits would

significantly harm Defendants.

       Plaintiffs’ alleged harms have no weight in the balance of hardships compared to the

Defendants’ interest in avoiding roadblocks to administering the national immigration system.

Consequently, Plaintiffs have failed to demonstrate that the balance of hardships tips in their favor

or that the public interest favors injunction. On this ground alone, their motion for a preliminary

injunction must fail. See Winter, 555 U.S. at 26.

IV. The Court Should Not Grant a Nationwide Injunction Or Stay Of The Effective Date.

       Were the Court to conclude that the circumstances of one or more of the Plaintiffs or their




                                                 15
         Case 1:19-cv-02835-DLF Document 5 Filed 10/09/19 Page 16 of 16



clients warranted emergency relief here, such relief should be limited to redressing only any

established injuries to Plaintiffs. Under Article III, a plaintiff must “demonstrate standing . . . for

each form of relief that is sought.” Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650

(2017); see also Gill v. Whitford, 138 S. Ct. 1916, 1930, 1933 (2018) (“The Court’s constitutionally

prescribed role is to vindicate the individual rights of the people appearing before it.”). Equitable

principles likewise require that an injunction “be no more burdensome to the defendant than

necessary to provide complete relief to the plaintiffs.” Madsen v. Women’s Health Ctr., Inc., 512

U.S. 753, 765 (1994). Under these principles, “all injunctions—even ones involving national

policies—must be ‘narrowly tailored to remedy the specific harm shown.’” East Bay Sanctuary

Covenant v. Barr, 934 F.3d 1026, 1029 (9th Cir. 2019); see also California v. Azar, 911 F.3d 558,

584 (9th Cir. 2018) (collecting cases).




Dated: October 8, 2019                         Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               ALEXANDER K. HAAS
                                               Branch Director

                                               /s/ Kuntal Cholera
                                               KERI L. BERMAN
                                               KUNTAL V. CHOLERA
                                               JOSHUA M. KOLSKY
                                               ERIC J. SOSKIN, PA Bar # 200663
                                               Trial Attorneys
                                               U.S. Department of Justice
                                               Civil Division, Federal Programs Branch
                                               P.O. Box 883
                                               Washington, D.C. 20044
                                               eric.soskin@usdoj.gov
                                               Attorneys for Defendants




                                                  16
